             Case 19-32713 Document 847 Filed in TXSB on 10/21/19 Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

                                            NOTICE OF HEARING

                         [RELATES TO DOCKET NOS. 841, 651, 652, 653, 654 AND 655]



             PLEASE TAKE NOTICE that the hearing on the following matter before the Honorable

David R. Jones, United States Bankruptcy Judge, Courtroom 400, 515 Rusk Street, Houston, Texas

77002, have been scheduled for October 23, 2019, at 11:00 a.m. (prevailing Central Time):

                  Debtors’ Emergency Motion for Entry of an Order Approving the Settlement
                   Agreement with the Huntington National Bank and Wilmington Trust Company
                   [Docket No. 841].

             PLEASE TAKE FURTHER NOTICE that the following matter previously scheduled

for October 23, 2019 at 10:30 a.m. have been rescheduled for October 23, 2019, at 11:00 a.m.

(prevailing Central Time):

            Omnibus Motion to Disallow Claims Debtors’ First Omnibus Objection to Certain Proofs
             of Claims (Duplicate Claims) [Docket No. 651].




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 3151 Briarpark Drive, Suite 700, Houston, Texas 77042.
        Case 19-32713 Document 847 Filed in TXSB on 10/21/19 Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that the following matters previously scheduled

for October 23, 2019 at 10:30 a.m. have been resolved and will not be heard that that time:


              Debtors’ Second Omnibus Objection to Certain Proofs of Claims Filed by TVPX
               Aircraft Solutions Inc. [Docket No. 652];

              Debtors’ Third Omnibus Objection to Certain Proofs of Claims Filed by Wells
               Fargo Trust Company National Association [Docket No. 653];

              Debtors’ Fourth Omnibus Objection to Certain Proofs of Claims Filed by the
               Macquarie Parties [Docket No. 654]; and

              Debtors’ Objection to Proofs of Claim Numbers 349 and 352 Filed by Wells Fargo
               Trust Company National Association [Docket No. 655].

       PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these chapter

11 cases are available free of charge by visiting https://cases.primeclerk.com/Bristow or by calling

(844) 627-6967. You may also obtain copies of any pleadings by visiting the Court’s website at

https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.

                               [Remainder intentionally left blank]




                                                 2
        Case 19-32713 Document 847 Filed in TXSB on 10/21/19 Page 3 of 3



Dated: October 21, 2019

Respectfully submitted,

BAKER BOTTS L.L.P.                             WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791        Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402         Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723             WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                             51 West 52nd Street
2001 Ross Avenue, Suite 900                    New York, New York 10019
Dallas, Texas 75201-2980                       Telephone: (212) 403-1000
Telephone: (214) 953-6500                      Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                      Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                      arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                               Co-Counsel to the Debtors and Debtors in
                                               Possession
-and-


Emanuel C. Grillo (pro hac vice)
Chris Newcomb. (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
       chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           3
